DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.

The Applicant argued that the prior art reference Choi et al. (U.S. Pub. No. 20190349881) and Wong et al. (U.S. Pub. No. 20190182794) fails to show certain features of Applicant’s invention (i.e. “sending a location report to the base station or location server while remaining in the radio resource idle or inactive mode.”). 

In response the Examiner respectfully disagrees with the Applicant’s arguments as discussed in the final office action mailed on 04/26/2021 and further repeated below:
In this case, Choi discussed several examples, alternatives, and/or embodiments of achieving the invention of performing positioning measurements in a wireless communication system (see, pp. [0121]-[0153]). 
The Applicant is further kindly directed to Choi e.g. pp. [0140] and clm. 1, which discussed and/or stated that: 
“An apparatus of user equipment (UE), the apparatus comprising: processing circuitry arranged to: decode a request for location information Long Term Evolution (LTE) Positioning Protocol (LPP) message from a location server, the request for location information LPP message comprising a request for positioning measurements and a narrowband (NB) response time to provide the positioning measurements; decode a Radio Resource Control (RRC) connection release message from an evolved NodeB (eNB) after reception of the request for location information LPP message;  enter an idle state in response to reception of the RRC connection release message;  after entry into the idle state, perform measurements indicated by the request for location information LPP message;  and encode, for transmission to the location server within the NB response time to obtain the positioning measurements, at least one LPP Provide Location Information message containing the positioning measurements; and a memory configured to store the NB response time and the positioning measurements.” (Emphasis Added).
   Thus, contrary to the Applicant’s arguments, Choi’s invention as shown in the main independent claim above does not mention, suggest and/or absolutely require the UE to transition back to the connected mode prior to transmitting the positioning measurements as explicitly shown above. 
The Applicant’s arguments are based on the prior art’s discussion of optional and/or alternative step i.e. “When the NB-IoT UE 1002 has entered idle state, the NB-IoT UE 1002 may then perform the requested positioning measurements. Before the location measurements are to be sent to the E-SMLC 1008, the NB-IoT UE 1002 may instigate a NB-IoT UE-triggered service request or an RRC Connection Resume procedure to establish a signalling connection with the MME 1006 and enter RRC Connected Mode” (see pp. [0119] and clm. 10). (Emphasis Added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 12-14, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794).

As to claims 1, 7, and 13, Choi teaches a method comprising: receiving, by a user equipment, positioning configuration information from a base station or location server while in a radio resource control connected mode (fig. 10, RRC connection established, receive positioning configuration, pp0090); transitioning to a radio resource control idle or inactive mode, while saving said positioning configuration information (fig.10, Connection released, UE is moved to idle mode, pp0118, and pp0121); receiving, by the user equipment, a paging message comprising an indication to perform positioning measurement (fig. 10, RRC connection established, receive positioning configuration, pp0090, pp0118, Based on the positioning configuration, the NB-IoT UE 1002 can decide autonomously by applying the criteria in the messages from the E-SMLC 1008 to perform the requested measurements either in idle mode or connected mode, and pp0085); receiving a reference signal for positioning from the base station (fig. 10, pp0091, the measurement may depend on the NB-IoT Positioning Reference Signal (NPRS) subframe configuration received for the OTDOA reference cell and neighbor cells); performing positioning measurements, based at least in part on the positioning configuration information and the reference signal, while in the radio resource control idle or inactive mode (fig. 10, pp0090, then the NB-IoT UE may decide to perform the measurements in idle mode, request for location information LPP message comprising a request for positioning measurements and a narrowband (NB) response time to provide the positioning measurements, and pp0091); and sending a location report to the base station or location server while remaining in the radio resource control idle or inactive mode (fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements); and forward the location report from the user equipment to a location server (fig. 1, fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements). However, Choi fails to explicitly teach receiving, by the user equipment in the radio resource control idle or inactive mode paging message.
In an analogous field of endeavor, Wong teaches receiving, by the user equipment in the radio resource control idle or inactive mode paging message (fig. 6, #6b, #6c, #6d, and pp0057, pp0060, UE in the suspend mode wakes up to check for paging messages during Paging Occasions and to perform PRS measurements, and pp0071). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Wong to achieve the goal of efficiently and reliably providing communication device with good power efficiency and are able to operate with extended coverage in a communication system (Wong, pp0003).
As to claims 6 and 12, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein said positioning configuration information comprises observed time difference of arrival and reference signal for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination), and wherein said positioning measurements are reference signal time difference measurements (fig. 10, pp0091, the NB-IoT UE may decide to measure the RSTD in idle mode).  
As to claim 14, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to (fig. 2, #200, and pp0033): receive a request from the location server for a position of the user equipment (fig. 10, RRC connection established, request location information, pp0090).  
As to claim 18, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein said positioning configuration information comprises observed time difference of arrival and reference signal for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination).

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Jen (US Publication No. 20100323719).

As to claim 5 and 11, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the location report is sent using a data transmission scheme during random access procedure.
In an analogous field of endeavor, Jen teaches wherein the location report is sent using a data transmission scheme during random access procedure (fig. 1, pp0036, pp0038, UE may perform a random access procedure for transmitting a positioning measurement report to the network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Jen to achieve the goal of efficiently enhancing positioning measurement in a wireless communications system and reliably reporting positioning information in a timely manner to avoid delay (Jen, pp0010).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Jen (US Publication No. 20100323719) and Liu et al. (US Publication No. 20210045083).

As to claim 19, Choi in view of Wong and Jen teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme.
In an analogous field of endeavor, Liu teaches wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme (fig. 13, pp0071, pp0072, the eNB 902 includes information that indicates early data transmission (EDT) to instruct the UE to initiate a random access procedure with EDT). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi, Wong, and Jen with the teachings of Liu to achieve the goal of efficiently and reliably enhancing bandwidth utilization, thereby reducing system resource overhead and power consumption of the UE (Liu, pp0042).

Allowable Subject Matter
Claims 21-30, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645